 

This Addendum is made as of this August 29, 2016, by and between PositiveID
Corp. (the “Company”) and GHS Investments, LLC (“Investor”) to the Secured
Convertible Promissory Note between the Company and Investor dated August 11,
2016, including all schedules and exhibits thereto, as amended and modified by
this Addendum (the “Note”). The Company wishes to amend and modify the Note, all
on the terms and conditions set forth in this Addendum.

 

1. Section 1.2(a) of the Note has been revised to add the following:
Notwithstanding anything set forth in the Note, the minimum conversion price
shall not be less than $.00005.

 

  ACCEPTED & ACKNOWLEDGED           Positive ID Corp.             By: /s/
William Caragol     Name: William Caragol     Title: Chief Executive Oficer    
        GHS INVESTMENTS, LLC             By: /s/ Mark Grober     Name: Mark
Grober     Title: Member  

 

Page 1 of 1

   

